Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Kwong et al (US 2003/0072964) for the following reasons:

Kwong et al discloses the phosphorescent compound having the following formula:

    PNG
    media_image1.png
    345
    356
    media_image1.png
    Greyscale
,
where the ligand (A1-A2) corresponds to the first ligand of the claims and is one of the bidentate ligands:

    PNG
    media_image2.png
    401
    406
    media_image2.png
    Greyscale
.
where Z is S or NR. Thus, the reference discloses a compound comprises a ligand possessing an imidazole group. The reference requires that the ligand in the above compound above is a phenyl-naphthyl quinoline ring. Claims 1 and 20 recite a proviso excluding naphthyl-

In light of the above, the present claims are passed to issue.

In light of the amendments to the claims, the 35 U.S.C. 112 (a) rejections as set forth in the previous Office Action are withdrawn. Furthermore, in light of the properly filed terminal disclaimer, filed on 2/18/2022, the double patenting rejections as set forth in the previous Office Action are hereby withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767